Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 1 of 26




                         EXHIBIT A
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 2 of 26




                            TRANSITION LAW
                             (Original Spanish)
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 3 of 26
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 4 of 26
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 5 of 26
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 6 of 26
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 7 of 26
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 8 of 26
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 9 of 26
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 10 of
                                      26
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 11 of
                                      26
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 12 of
                                      26
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 13 of
                                      26
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 14 of
                                      26
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 15 of
                                      26
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 16 of
                                      26
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 17 of
                                      26
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 18 of
                                      26
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 19 of
                                      26
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 20 of
                                      26
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 21 of
                                      26




                        TRANSITION LAW
              (English Translation of Relevant Excerpts)
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 22 of
                                      26
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 23 of
                                      26
                    Bolivarian Republic of Venezuela
                    National Assembly
                    Caracas - Venezuela


                [Translation]



                             THE NATIONAL ASSEMBLY OF THE
                           BOLIVARIAN REPUBLIC OF VENEZUELA
                                        Decrees

   The following:

              STATUTE TO GOVERN A TRANSITION TO DEMOCRACY
             TO REESTABLISH THE FULL FORCE AND EFFECT OF THE
           CONSTITUTION OF THE BOLIVARIAN REPUBLIC OF VENEZUELA

                                     PRELIMINARY RECITALS

   The Statute that governs a Transition to democracy to restore the full force and effect of
   the Constitution of the Bolivarian Republic of Venezuela is an act to directly and
   immediately execute article 333 of our Magna Carta. The purpose of the Statute is to
   return to the Constitution, based on the Constitution itself, to provide for an orderly and
   rational path for the unprecedented and imminent process of political change that has
   begun in the country. The Statute is a legislative initiative by the National Assembly,
   which aspires to preserve the 1999 Constitution as a covenant of coexistence for the
   civic life of Venezuelans and the foundation of a transition to democracy.


                                             *         *   *
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 24 of
                                      26
                   Bolivarian Republic of Venezuela
                   National Assembly
                   Caracas - Venezuela


                [Translation]

                           THE NATIONAL ASSEMBLY OF THE
                        BOLIVARIAN REPUBLIC OF VENEZUELA
                    Based on Article 7, and Article 333, of the Constitution,

                                                DECREES

   The following

                STATUTE TO GOVERN A TRANSITION TO DEMOCRACY,
               TO REESTABLISH THE FULL FORCE AND EFFECT OF THE
                  CONSTITUTION OF THE REPUBLIC OF VENEZUELA

                                         CHAPTER I
                                     GENERAL PROVISIONS

                                            *         *   *

                                     Defense of the rights of the Venezuelan people and State

   Article 15. The National Assembly may adopt any decisions necessary to defend the
   rights of the Venezuelan State before the international community, to safeguard assets,
   property and interests of the State abroad, and promote the protection and defense of
   human rights of the Venezuelan people, all in accordance with Treaties, Conventions,
   and International Agreements in force.

   In exercising the powers derived from article 14 of this Statute, and within the
   framework of article 333 of the Constitution, the Interim President of the Bolivarian
   Republic of Venezuela shall exercise the following powers, subject to authorization and
   control by the National Assembly under the principles of transparency and
   accountability.

   a.     Appoint ad hoc Administrative Boards to assume the direction and administration
   of public institutes, autonomous institutes, State foundations, State associations and
   organizations, State companies, including companies established abroad, and any other
   decentralized entity, for the purpose of appointing administrators and, in general,
   adopting the measures necessary to control and protect State company assets. The
   decisions adopted by the Interim President of the Republic shall be executed
   immediately, with full legal effect.

   b.     While an Attorney General is validly appointed in accordance with article 249 of
   the Constitution, and within the framework of articles 15 and 50 of the Organic Law of
   the Attorney General of the Republic, the Interim President of the Republic may appoint
   a special attorney general to defend and represent the rights and interests of the


                                                                                           2
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 25 of
                                      26
                   Bolivarian Republic of Venezuela
                   National Assembly
                   Caracas - Venezuela


                [Translation]

   Republic, State companies and other decentralized entities of the Public Administration
   abroad. The special attorney general shall have the power to appoint judicial
   representatives, including before international arbitration proceedings, and shall
   exercise the powers set forth in article 48, paragraphs 7, 8, 9 and 13, of the Organic
   Law of the Attorney General of the Republic, subject to the limitations derived from
   article 84 of that Law and this Statute. Such representation shall be especially oriented
   toward ensuring the protection, control, and recovery of State assets abroad, as well as
   executing any action required to safeguard the rights and interests of the State. The
   attorney general thus appointed shall have the power to execute any action and
   exercise all of the rights that the Attorney General would have, with regard to the assets
   described herein. For such purposes, such special attorney general shall meet the
   same conditions that the Law requires to occupy the position of Attorney General of the
   Republic.

                                            *         *   *

                                Transitional rules regarding PDVSA and PDVSA subsidiaries

   Article 34. Given the risks faced by PDVSA and its subsidiaries as a result of the
   usurpation referred to in Chapter II of the present Statute, and while such a situation
   persists, under the authoritative control of the National Assembly and within the
   framework of the application of article 333 of the Constitution, the Interim President shall
   appoint an ad hoc Administrative Board for Petróleos de Venezuela S.A. (PDVSA), in
   accordance with article 15, letter a, of the present Statute, to exercise PDVSA’s rights
   as shareholder of PDV Holding, Inc. The powers shall be exercised in accordance with
   the following principles:

      1. The ad hoc Administrative Board may be composed of persons domiciled abroad
         and shall have powers to act as shareholders’ assembly and board of directors of
         PDVSA, with the objective of taking all actions that may be necessary to
         designate the board of directors of PDV Holding, Inc., in representation of
         PDVSA as sole shareholder of that company. The new directors of PDV Holding,
         Inc. shall proceed to appoint new boards of directors for the PDV Holding, Inc.’s
         subsidiaries, including Citgo Petroleum Corporation.

      2. This transitory provision shall prevail over any other applicable rule, and shall
         govern the interpretation of any other formality required by the Venezuelan legal
         system and corporate documents, in order to exercise the representation of
         PDVSA as sole shareholder of PDV Holding, Inc.

      3. The new directors of PDV Holding, Inc. and its subsidiaries shall guarantee the
         functional autonomy of said companies, particularly with respect to PDVSA.
         Based on the foregoing:


                                                                                             3
Case 1:18-cr-20685-KMW Document 191-2 Entered on FLSD Docket 04/24/2020 Page 26 of
                                      26
                    Bolivarian Republic of Venezuela
                    National Assembly
                    Caracas - Venezuela


                [Translation]


         a) The autonomous management of the business of PDV Holding, Inc. and its
            subsidiaries shall follow commercial efficiency criteria, subject only to the
            control and accountability mechanisms exercised by the National Assembly,
            and other applicable control mechanisms.

         b) PDV Holding, Inc. and its subsidiaries shall have no relationship whatsoever
            with the people currently usurping the Presidency of the Republic. For as
            long as such usurpation persists, PDV Holding, Inc. and its subsidiaries shall
            make no payments or distributions to PDVSA.


                                             *         *     *

                                                  [Signed]

                                JUAN GERARDO GUAIDO MARTINEZ
                                                 President

         [Signed]                                                [Signed]

   EDGAR JOSE ZAMBRANO RAMIREZ                             IVAN STALIN GONZALEZ MONTAÑO
        First Vice-President                                     Second Vice-President

         [Signed]                                                [Signed]

   EDINSON DANIEL FERRER ARTEAGA                           JOSE LUIS CARTAYA PIÑANGO
        Secretary                                                Undersecretary




                                                                                             4
